Case 3:20-cv-00055-GMG Document 1 Filed 03/25/20 Page 1 of 4 PageID #: 1




                                                            ELECTRONICALLY
                                                                FILED
                                                              Mar 25 2020
                                                          U.S. DISTRICT COURT
                                                          Northern District of WV


                                                        3:20-CV-55 (Groh)
Case 3:20-cv-00055-GMG Document 1 Filed 03/25/20 Page 2 of 4 PageID #: 2
Case 3:20-cv-00055-GMG Document 1 Filed 03/25/20 Page 3 of 4 PageID #: 3
Case 3:20-cv-00055-GMG Document 1 Filed 03/25/20 Page 4 of 4 PageID #: 4
